                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RUSTIN DARWIN OLSON                                                                PLAINTIFF

V.                            CASE NO. 4:18-cv-361-BRW-BD

ROWDY SWEET, et al.                                                              DEFENDANTS

                                            ORDER

       I have received a Recommended Disposition (“Recommendation”) from Magistrate

Judge Beth Deere. The parties have not filed objections. After careful review of the

Recommendation, I approve and adopt the Recommendation in all respects.

       Mr. Olson’s lawsuit is DISMISSED, without prejudice.

       IT IS SO ORDERED, this 3rd day of October, 2018.



                                                         /s/ Billy Roy Wilson________________
                                                          UNITED STATES DISTRICT JUDGE
